DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each housing portion arranged to direct water from out of the anode and through an integrated spectrophotometer integrated within the housing which generates a signal representation of ozone concentration in the water flow from the anode.”
As noted in the next line, the product water generated at the cathode is “hydrogen water.” 
It is unclear how the cathode housing portion can direct ozonated water from the anode when the cathode generates hydrogen water and the ozonated water is generated at the anode.
Figure 7 shows that the ozonated water is produced at the anode such that the anode housing portion can function (and have the structural embodiment) as described above and desired in claim 1.

    PNG
    media_image1.png
    577
    724
    media_image1.png
    Greyscale

Claims 2-10 are rejected as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0347629 of Ceres et al in view of JP 2008-189969 Nishimura, Basiriparsa et al “High-efficiency ozone generation via electrochemical oxidation of water using Ti anode coated with Ni-Sb-SnO2” J. Solid State Electrochem., 2012, 16:1011-1018, US 6,287,431 of Murphy et al and JP 2004-324190 of Okubo et al.
As to claim 1, Ceres teaches a system for generating ozonated water comprising:
an ozone generating cell having an anode, and a cathode separated by a polymer membrane (Ceres, [0043] – [0045], [0057] and Fig. 2); 
a housing having a cathode housing portion and an anode housing portion separated by the membrane, the cathode housing portion enclosing the cathode and configured to allow water to flow across the cathode, and the anode housing portion enclosing the anode and configured to allow water to flow across the anode (Ceres, [0052], [0057], [0058] and Figs. 1-3
a hydrogen water reservoir for receiving water from the cathode (Ceres, [0052] and Fig. 1); 
an ozone water reservoir for receiving generated ozonated water flow from the anode (Ceres, [0052] and Fig. 1); 
control circuitry to control the ozone generating cell utilizing an ozone detector to provide a selected ozone concentration in the ozonated water flow from the anode (Ceres, [0073]); 
a pump system (Ceres, [0052] and Fig. 1); and 
dosing the ozone for external use once it reaches a desired level (Ceres, [0054]).


    PNG
    media_image2.png
    506
    562
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    507
    341
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    511
    344
    media_image4.png
    Greyscale

As seen in Fig. 1-3 of Ceres, there is a system that comprises an ozone generating cell, including an anode, cathode, membrane, housing/chambers to hold each electrode and reservoirs connected to each chamber to store the product water. Ceres additionally teaches that the concentration of ozone can be measured in real time and via a feedback control the power to the cell, thus disclosing circuitry from a detector to control the ozone concentration within the output of the system. 
Ceres does not teach that the electrodes are porous, that the ozone detector is an integrated spectrophotometer integrated within the housing which generates a signal representation of ozone concentration in the water flow from the anode in a closed loop manner (to the ozonated water output).
Ceres also does not teach the control circuitry for pumping water through the cathode and anode; or
an output port coupled to the ozone water reservoir to allow ozonated water to flow out of the system for external use.
Nishimura teaches of an electrolytic ozone generator (Nishimura, [0004]).
Nishimura additionally teaches that the anode and cathode are porous to allow water to flow past and through the electrodes in facilitating ozone generation and further the porous nature of the electrodes increases entrainment of the produced gases (ozone or hydrogen) within the solution (Nishimura, [0015] – [0018]).
Nishimura also teaches that the system utilizes an ozone discharge path through the anode housing such that a detector is located within the anode housing to detect ozone concentration of the generated ozone water and provide feedback to a control Nishimura, [0022] and [0027]).
 Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceres as per Nishimura so as to utilize an inline ozone detector to control the ozone concentration of the product.
As modified, Ceres in view of Nishimura do not teach the control circuitry for pumping water through the cathode and anode or an output port coupled to the ozone water reservoir to allow ozonated water to flow out of the system for external use.
Ceres in view of Nishimura further do not teach that the ozone detector is an integrated spectrophotometer. 
Basiriparsa teaches of electrochemical generation of ozone and the concentration detection thereof (Basiriparsa, Abstract).
Basiriparsa teaches that the concentration of dissolved ozone can be determined by UV/vis spectrophotometer such that measurements were taken to determine the concentration of ozone with anode product (Basiriparsa, Abstract, p. 1012 Experimental, p. 1013 Electrochemical ozone production).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceres in view of Nishimura as per Basiriparsa so as to utilize an equivalent methodology (and thus components to perform such method) in determining the concentration of ozone generated within the anode chamber of the electrochemical ozone generator.
As modified, Ceres in view of Nishimura and Basiriparsa do not teach the control circuitry for pumping water through the cathode and anode or an output port coupled to the ozone water reservoir to allow ozonated water to flow out of the system for external use.
Murphy teaches of an ozone generator (Murphy, Abstract).
Murphy additionally teaches that operational control of the system (including pumps, power supplies and valves) is controlled by system controller to generate ozone as desired (Murphy, col 7 lines 11-64 and Fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art to modify Ceres as per Murphy so as to utilize a system control unit to control the designated components of the apparatus for ozone generation.
As modified, Ceres in view of Nishimura, Basiriparsa and Murphy do not teach an output port coupled to the ozone water reservoir to allow ozonated water to flow out of the system for external use.
Okubo teaches of an ozone generating device (Okubo, p. 5 lines 193-198 and Fig. 1).
Okubo additionally teaches that the system outputs ozonated water from an ozone water reservoir for use to clean/sterilize (Okubo, p. 9 lines 360-373).
As Ceres teaches dosing with ozonated water, one of ordinary skill the art before the effective filing date of the claimed invention would find it obvious to modify Ceres as per Okubo so as to have an output port from the ozone water tank to allow for dosing/output of ozonated water from the system to clean/sterilize something.
As to claim 4, Ceres in view of Nishimura, Basiriparsa, Murphy and Okubo teach to the system of claim 1.
Ceres teaches a feedback loop from the detector to control the power supply (thus the current/voltage) applied to the cell (Ceres, [0073]).
Nishimura also teaches this control circuitry to the detector (Nishimura, [0022]).
As to claim 5, Ceres in view of Nishimura, Basiriparsa, Murphy and Okubo teach to the system of claim 4.
Ceres does not teach a crossover valve to permit ozonated water from the ozone water reservoir to the hydrogen water reservoir.
Murphy teaches that the anode and cathode reservoirs are in fluid communication with each other and a source of water to allow for efficient filling of the system while maintaining simple construction (Murphy, col 8 lines 7-13, col 9 lines 2-16 and Fig. 1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceres as per Murphy so as to utilize the desired apparatus configuration to allow for efficient and simple filling procedures.
It is noted that the use of the valve to allow for ozonated water from the ozone reservoir to the hydrogen reservoir is a limitation of use. As the structure of the valve is the same, Murphy discloses the claimed limitation (see MPEP 2114 I and II).
As to claim 6, Ceres in view of Nishimura, Basiriparsa, Murphy and Okubo teach to the system of claim 1.
Ceres also teaches that inlet and outlet valves along with circulation pumps are known to those in the art (Ceres, [0066]).
Okubo additionally teaches various values to control circulation throughout the system (Okubo, Fig. 1 V1-V7).
As to claim 8, Ceres in view of Nishimura, Basiriparsa, Murphy and Okubo teach to the system of claim 5.
Ceres teaches the temperature of the recirculation is generally between 4 to 70 [Symbol font/0xB0]C (Ceres, [0071]).
Ceres does not specifically teach a temperature sensor in the ozone reservoir.
Murphy teaches that the system utilizes a temperature controller and sensor within the ozone reservoir to maintain the desired temperature (Murphy, col 11 lines 38-51 and Fig. 1-2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceres as per Murphy so as to utilize the desired temperature sensor and controller to control the temperature of the ozone reservoir and water therein.
As to claim 9, Ceres in view of Nishimura, Basiriparsa, Murphy and Okubo teach to the system of claim 1.
Ceres does not teach a water level sensor in the reservoirs.
Murphy teaches that in each reservoir to utilize level sensors to maintain/set the desired water level within the reservoir (Murphy, col 7 lines 58-64, col 8 lines 1-6 and Fig. 1
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceres as per Murphy so as to utilize levels sensors within the reservoirs to maintain/set the desired water level within the system.
 As to claim 10, Ceres in view of Nishimura, Basiriparsa, Murphy and Okubo teach to the system of claim 1.
Ceres teaches that inlet valves (Ceres, [0066]), but not specifically for controlling input of water into the system.
Murphy teaches inlet valves to the water supply to control the water let into the system (Murphy, col 8 lines 7-11 and Fig. 1).
Okubo also teaches a valve at a water inlet to the system (Okubo, Fig. 1 V1).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceres as per Murphy or Okubo so as to utilize an inlet valve to a water supply to control the water let into the system.

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ceres in view of Nishimura, Basiriparsa, Murphy and Okubo in view of  as applied to claim 1 above, and further in view of US 2009/0219513 of Shakespeare et al.
As to claims 2 and 7, Ceres in view of Nishimura, Basiriparsa, Murphy and Okubo teach to the system of claim 1. 
Ceres in view of Nishimura, Basiriparsa, Murphy and Okubo do not teach a bubble trap integrated into the spectrophotometer or a quartz cuvette, a 255 nm light source and a photodetector.
Basiriparsa teaches that dissolved ozone can be determined by a UV/vis spectrophotometer with excitation at 258 nm, but also deems obvious the use of 255 nm as an excitation wavelength for detection (Basiriparsa, p. 1012, Experimental, p. 1013-1014 Electrochemical ozone production and Fig. 5).
Additionally Shakespeare teaches spectrophotometry so as to utilize UV transparent material like a quartz cuvette such that a light source can irradiate the same and detect the spectrum (Shakespeare, [0022], [0029] and [0030]). Shakespeare also teaches a filter to remove unwanted contaminants (Shakespeare, [0021]) such that the spectrometer system is in a closed loop to the tank (Shakespeare, Fig. 3).
Shakespeare also teaches an ozone generator and states that it is known in the art that ozone can be measured by photo-spectrometry (Shakespeare, [0032]).
Therefore it would have been to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceres in view of Nishimura, Basiriparsa, Murphy and Okubo as per Shakespeare so as to utilize the desired components of the spectrometer system in order to detect the concentration of ozone within the sample.
As to claim 3, Ceres in view of Nishimura, Basiriparsa, Murphy, Okubo and Shakespeare teach to the system of claim 2.
Ceres teaches the temperature of the recirculation is generally between 4 to 70 [Symbol font/0xB0]C (Ceres, [0071]
Ceres does not specifically teach a water cooler in the ozone reservoir.
Murphy teaches that the system utilizes a temperature controller and sensor within the ozone reservoir to maintain the desired temperature (Murphy, col 11 lines 38-51 and Fig. 1-2).
Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Ceres as per Murphy so as to utilize the desired temperature cooler to control the temperature of the ozone reservoir and water therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961. The examiner can normally be reached M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

BRIAN W. COHEN
Primary Examiner
Art Unit 1759



/BRIAN W COHEN/Primary Examiner, Art Unit 1759